DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/29/2021 for application number 16/567,986. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochiramani et al. (Pub. No. 2019/0102364) in view of Glassop (Pub. No. 2014/0351693).

In reference to claim 1, Rochiramani teaches a method (para. 0004) comprising: generating, in association with a user account associated with a client computing device (at client device associated with user account, para. 0128-32, 0032-37) and in response to receiving an indication of a first content item, a collection content item associated with the first content item (in response to selecting one or more content items, a new collection with the embedded content items is generated, fig. 11A, para. 0128-42); upon receiving an indication of a selection of the collection content item (responsive to user requesting a collection, fig. 12, para. 0153-55), providing for display on the client computing device, a collection content item graphical user interface wherein the collection content item graphical user interface comprises: … a content item display area (content collection GUI is displayed, fig. 12, para. 0153-70, see GUI in figs. 6, 7, and 10); … and causing the first content item to be displayed in the content item display area by: identifying a digital location associated with the first content item; accessing the first content item from the digital location associated with the first content item; and causing the first content item to be rendered within the content item display area (location of digital content is identified using collection item identifier; the collection item identifier is then used to generate a link associated with the content item, wherein the link is accessed to display the content item in the collection, fig. 12, para. 0153-70).
However, Rochiramani does not teach a table of contents display area comprising a selectable reference corresponding to the first content item; and in response to a detected selection of the selectable reference corresponding to the first content item in the table of contents display area, causing the first content item to be displayed in the content item display area.
Glassop teaches a table of contents display area comprising a selectable reference corresponding to the first content item (see table of contents area 408 in fig. 4B, displayed with content window 410); and in response to a detected selection of the selectable reference corresponding to the first content item in the table of contents display area, causing the first content item to be displayed in the content item display area (in response to clicking a heading in the TOC 408, the corresponding content is displayed in the content window 410, para. 0110-11, fig. 4B).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochiramani and Glassop before the earliest effective filing date, to modify the content display as disclosed by Rochiramani to include the table of contents as taught by Glassop.
One of ordinary skill in the art would have been motivated to modify the display of Rochiramani to include the table of contents of Glassop because it would allow a user to more easily find and navigate the shared content of Rochiramani (Glassop, para. 0110-11).
In reference to claim 2, Rochiramani further teaches the method as recited in claim 1, further comprising receiving, from a client computing device, an indication of the first content item for inclusion in the collection content item by receiving a selection of one of a cloud storage document, PDF document, a MS Office document, a web page, or a digital media file (media or document, para. 0081).
In reference to claim 3, Rochiramani and Glassop further teaches the method as recited in claim 1, wherein generating the collection content item comprises: determining a digital location associated with the first content item (Rochiramani teaches location of digital content is identified using collection item identifier, fig. 12, para. 0153-70); and wherein the selectable reference points (Glassop teaches the selectable reference, para. 0110-11, fig. 4B) to the digital location associated with the first content item (Rochiramani teaches the collection item identifier is then used to generate a link associated with the content item, wherein the link is accessed to display the content item in the collection, fig. 12, para. 0153-70).
In reference to claim 4, Rochiramani teaches the method as recited in claim 3, wherein determining the digital location associated with the first content item comprises determining one or more of a digital location of the first content item within a cloud storage system, a digital location of the first content item within a third party storage system, a digital location of the first content item within a file system on the client computing device, or a digital location of the first content item within an Internet web server (cloud storage, para. 0036).
In reference to claim 5, Rochiramani teaches the method as recited in claim 1, further comprising: receiving, from the client computing device, an indication of a second content item for inclusion in the collection content item; and modifying the collection content item based on the indication of the second content item by: determining a digital location associated with the second content item; and adding, to the collection content item, a selectable reference to the digital location associated with the second content item
In reference to claim 7, Rochiramani teaches the method as recited in claim 1, wherein causing the first content item to be rendered within the content item display area comprises: determining a file type associated with the first content item; and causing the first content item to be rendered, based on the file type (content item is displayed with its content type, so it is rendered based on the type, para. 0104, 0108, 0118).
In reference to claim 8, Rochiramani teaches the method as recited in claim 2, wherein receiving the indication of the first content item for inclusion in the collection content item further comprises receiving an indication of a first version of a plurality of versions associated with the first content item (Rochiramani teaches content items have a plurality versions, para. 0038, 0048; it would be obvious that the content item selection would have to be for a particular versions, otherwise the system would not know which version of the content item to display).

In reference to claim 9, Rochiramani teaches a system comprising: at least one processor; and a non-transitory computer-readable medium storing instructions thereon that, when executed by the at least one processor, cause the system to (para. 0004) comprising: generate, in association with a user account associated with a client computing device (at client device associated with user account, para. 0128-32, 0032-37) and in response to receiving an indication of a first content item, a collection content item that comprises a reference to a digital location corresponding to the first content item (in response to selecting one or more content items, a new collection with the embedded content items is generated, the collection including collection item identifiers that are a reference to where the first content item is located, fig. 11A, para. 0128-42); upon receiving an indication of a selection of the collection content item (responsive to user requesting a collection, fig. 12, para. 0153-55), provide for display on the client computing device, a collection content item graphical user interface wherein the collection content item graphical user interface comprises: … a content item display area (content … and causing the first content item to be displayed in the content item display area by: accessing the first content item from the digital location associated with the first content item; and causing the first content item to be rendered within the content item display area (location of digital content is identified using collection item identifier; the collection item identifier is then used to generate a link associated with the content item, wherein the link is accessed to display the content item in the collection, fig. 12, para. 0153-70).
However, Rochiramani does not teach a table of contents display area comprising a selectable reference corresponding to the first content item; and in response to a detected selection of the selectable reference corresponding to the first content item in the table of contents display area, causing the first content item to be displayed in the content item display area.
Glassop teaches a table of contents display area comprising a selectable reference corresponding to the first content item (see table of contents area 408 in fig. 4B, displayed with content window 410); and in response to a detected selection of the selectable reference corresponding to the first content item in the table of contents display area, causing the first content item to be displayed in the content item display area (in response to clicking a heading in the TOC 408, the corresponding content is displayed in the content window 410, para. 0110-11, fig. 4B).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochiramani and Glassop before the earliest effective filing date, to modify the content display as disclosed by Rochiramani to include the table of contents as taught by Glassop.
One of ordinary skill in the art would have been motivated to modify the display of Rochiramani to include the table of contents of Glassop because it would allow a user to more easily find and navigate the shared content of Rochiramani (Glassop, para. 0110-11).
In reference to claim 10, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, an edit to content of the first content item, wherein the edit to the content was based on a user interacting with the rendering of the first content item rendered within content item display area; and updating the first content item based on the edit to the content (users can edit content items, and the displayed items are updated in response, para. 0040, 0047-48).
In reference to claim 11, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, a request to directly access the first content item; based on the request to directly access the first content item, provide, to the client computing device, the first content item without providing the collection content item graphical user interface (content item can be accessed directly, fig. 14, para. 0186-94); and updating the first content item based on edits received from the client computing device directly accessing the first content item (users can edit content items, and the displayed items are updated in response, para. 0040, 0047-48; and the collection interface can have a private view that allows editing, para. 0097; it would be obvious that the editing could be used in the single item viewing described in fig. 14 above as it is a simple combination of known elements that would predictably result in requesting a single content item, then editing the item).
In reference to claim 13, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, one or more edits associated with the first content item; and update the first content item based on the one or more edits (users can edit content items, and the displayed items are updated in response, para. 0040, 0047-48, 50-55).
In reference to claim 15, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, a version action in connection with the first content item in the collection content item; update the selectable reference associated with the first content item within the collection content item to be associated with a digital location of a fixed version of the first content item (collection parameters can specify that that a content item can have edits and revisions excluded, para. 0160-62, which is specifying a particular version); and enable further editing of a live version of the first content item (users can edit content items live, para. 0040, 0047-48).
In reference to claim 16, Rochiramani teaches the system as recited in claim 15, further comprising instructions thereon that, when executed by the at least one processor, cause the system to: receive detected selection of a selectable reference corresponding to the first content item within a table of contents display area in a collection content item graphical user interface associated with the collection content item on a second client computing device; and provide the fixed version of the first content item within the content item display area of the collection content item graphical user interface on the second client computing device based on the selectable reference being associated with the digital location of the fixed version of the first content item (Rochiramani teaches the second user can request public view, para. 0097, that excludes edits, para. 0160-62; thus, the TOC of Glassop would reflect the different version of the content item).

In reference to claim 17, Rochiramani teaches a non-transitory computer-readable medium (para. 0004) storing instructions that, when executed, cause at least one computing device to: receive, from a client computing device, an indication of a first content item of a first content type for inclusion in a collection content item (content item can be selected for inclusion in collection, fig. 11A, para. 0128-42); generate, in association with a user account corresponding with the client computing device, the collection content item by adding a selectable reference to a digital location of the first content item to the collection content item (collection item identifiers added to collection and reference location of content, fig. 11A, para. 0128-42); receive, from the client computing device, an indication of a second content item of a second content type for inclusion in the collection content item; modify the collection content item based on the indication of the second content item by adding, to the collection content item, a selectable reference to a digital location of the second content item; upon receiving an indication of a selection of the collection content item (collection can be modified by adding another content item, para. 0105; second item treated like first item, fig. 11A, para. 0128-42; different types of content can be added to a collection, para. 0081, so it would be obvious that the second content item could be of a different type), provide for display on the client computing device, a collection content item graphical user interface wherein the collection content item graphical user interface comprises: … a content item display area (content collection GUI is displayed, fig. 12, para. 0153-70, see GUI in figs. 6, 7, and 10); …  identify a digital location associated with the first content item; access the first content item from the digital location associated with the first content item; and cause the first content item to be rendered within the content item display area of the collection content item graphical user interface (location of digital content is identified using collection item identifier; the collection item identifier is then used to generate a link associated with the content item, wherein the link is accessed to display the content item in the collection, fig. 12, para. 0153-70).
However, Rochiramani does not teach a table of contents display area comprising the selectable reference to the first content item and the selectable reference to the second content item; and in response to receiving, from the client computing device, and indication of a selection of the selectable reference to the first content item within the table of contents display area.
Glassop teaches a table of contents display area comprising the selectable reference to the first content item and the selectable reference to the second content item (see table of contents area 408 in fig. 4B, displayed with content window 410); and in response to receiving, from the client computing device, and indication of a selection of the selectable reference to the first content item within the table of contents display area (in response to clicking a heading in the TOC 408, the corresponding content is displayed in the content window 410, para. 0110-11, fig. 4B).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochiramani and Glassop before the earliest effective filing date, to modify the content display as disclosed by Rochiramani to include the table of contents as taught by Glassop.
One of ordinary skill in the art would have been motivated to modify the display of Rochiramani to include the table of contents of Glassop because it would allow a user to more easily find and navigate the shared content of Rochiramani (Glassop, para. 0110-11).
In reference to claim 18, Glassop teaches the non-transitory computer-readable medium recited in claim 17, further storing instructions that, when executed, cause the at least one computing device to: receive an indication of a second selection associated with the selectable reference to the second content item within the table of contents display area; and replace the rendering of the first content item within the content item display area with a rendering of the second content item (Glassop teaches plurality of items in the TOC, para. 0110-11, fig. 4B, which would take the user to the corresponding item).
In reference to claim 19, Rochiramani teaches the non-transitory computer-readable medium recited in claim 17, further storing instructions that, when executed, cause the at least one computing device to: receive, from the client computing device, a request to directly access the first content item; based on the request to directly access the first content item, provide, to the client computing device, the first content item without providing the collection content item graphical user interface (content item can be accessed directly, fig. 14, para. 0186-94); and updating the first content item based on edits received from the client computing device directly accessing the first content item (users can edit content items, and the displayed items are updated in response, para. 0040, 0047-48; and the collection interface can have a private view that allows editing, para. 0097; it would be obvious .

Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochiramani et al. (Pub. No. 2019/0102364) in view of Glassop (Pub. No. 2014/0351693) as applied to claims 5, 9, and 17 above, and in further view of Baschy (Pat. No. 9,129,088).

In reference to claim 6, Rochiramani teaches the method as recited in claim 5, further comprising: receiving, from a second client device, a request for the collection content item … (other users can access collection with different permissions, para. 0035). 
However, Rochiramani and Glassop do not explicitly teach providing a selectable reference corresponding to the first content item within a table of contents display area of a collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the first content item; and withholding a selectable reference corresponding to the second content item within the table of contents display area of the collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the second content item.
Baschy teaches providing a selectable reference corresponding to the first content item within a table of contents display area of a collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the first content item; and withholding a selectable reference corresponding to the second content item within the table of contents display area of the collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the second content item (table of contents displays linked documents the user has permission to access, and does not display links to documents the user does not have permission to access, col. 4, lines 14-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochirimani, Glassop, and Baschy before the earliest effective filing date, to modify the TOC as disclosed by Glassop to include the permissions as taught by Baschy.
One of ordinary skill in the art would have been motivated to modify the TOC of Glassop to include the permissions of Baschy because it prevents users from viewing information they should not see (Baschy, col. 4, lines 14-49).
In reference to claim 14, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from a second client device, a request for the collection content item … (other users can access collection with different permissions, para. 0035). 
However, Rochiramani and Glassop do not explicitly teach providing a selectable reference corresponding to the first content item within a table of contents display area of a collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the first content item; and withholding a selectable reference corresponding to the second content item within the table of contents display area of the collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the second content item.
Baschy teaches provide a selectable reference corresponding to the first content item within a table of contents display area of a collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the first content item; and withhold a selectable reference corresponding to the second content item within the table of contents display area of the collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the second content item (table of contents displays linked documents the user has permission to access, and does not display links to documents the user does not have permission to access, col. 4, lines 14-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochirimani, Glassop, and Baschy before the earliest effective filing date, to modify the TOC as disclosed by Glassop to include the permissions as taught by Baschy.
One of ordinary skill in the art would have been motivated to modify the TOC of Glassop to include the permissions of Baschy because it prevents users from viewing information they should not see (Baschy, col. 4, lines 14-49).
In reference to claim 20, Rochiramani teaches the non-transitory computer-readable medium recited in claim 17, further storing instructions that, when executed, cause the at least one computing device to: receive, from a second client device, a request for the collection content item … (other users can access collection with different permissions, para. 0035). 
However, Rochiramani and Glassop do not explicitly teach providing a selectable reference corresponding to the first content item within a table of contents display area of a collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the first content item; and withholding a selectable reference corresponding to the second content item within the table of contents display area of the collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the second content item.
Baschy teaches provide a selectable reference corresponding to the first content item within a table of contents display area of a collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the first content item; and withhold a selectable reference corresponding to the second content item within the table of contents display area of the collection content item graphical user interface on the second client device displaying the collection content item based on a permission setting associated with the second content item (table of contents displays linked documents the user has permission to access, and does not display links to documents the user does not have permission to access, col. 4, lines 14-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochirimani, Glassop, and Baschy before the earliest effective filing date, to modify the TOC as disclosed by Glassop to include the permissions as taught by Baschy.
One of ordinary skill in the art would have been motivated to modify the TOC of Glassop to include the permissions of Baschy because it prevents users from viewing information they should not see (Baschy, col. 4, lines 14-49).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochiramani et al. (Pub. No. 2019/0102364) in view of Glassop (Pub. No. 2014/0351693) as applied to claim 9 above, and in further view of Andersen et al. (Pub. No. 2008/0162112).

In reference to claim 12, Rochiramani and Glassop do not teach the system as recited in claim 9, further comprising receiving, from the client computing device, the indication of the first content item for inclusion in a the collection content item by receiving the indication from within a display of the first content item that a new collection content item should be generated comprising the first content item.
Andersen teaches the system as recited in claim 9, further comprising receiving, from the client computing device, the indication of the first content item for inclusion in a the collection content item by receiving the indication from within a display of the first content item that a new collection content item should be generated comprising the first content item (selectable button that a 
It would have been obvious to one of ordinary skill in art, having the teachings of Rochiramani, Glassop, and Andersen before the earliest effective filing date, to modify the new group as disclosed by Rochiramani to include receiving the indication within a display of the content item as taught by Andersen.
One of ordinary skill in the art would have been motivated to modify the new group of Rochiramani to include receiving the indication within a display of the content item of Andersen because it is the simple combination of known elements according to known methods to yield predictable results. (1) Rochiramani teaches selecting content that is then placed into a newly created content collection, but does not teach, “receiving the indication from within a display of the first content item that a new collection content item should be generated comprising the first content item.” Andersen teaches this limitation. (2) One of ordinary skill in the art could easily add the indication of Andersen to Rochiramani with the both elements continuing to perform the same function as they did separately, and (3) the combination would predictably result in Rochiramani having a new collection button on the content selection screen.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174